Response to Petition for Rehearing by
Judge Passing
— June 1, 1910.
In the petition for a rehearing we are asked to modify the opinion by striking therefrom- the following paragraph, to wit:
“Appellees have shown no good and sufficient reason as to why they should be relieved from the payment of this fee, or, rather, why the city should be called upon or caused to refund these vehicle tax fees to them. We are of the opinion that the chan: cellor erred in so holding.”
Upon consideration, we conclude that this should not be done, as the matter objected to is responsive *795to the following statement, found in the written opinion delivered by the chancellor, to wit: “That the city may not exact of the plaintiffs $3 for each vehicle used in their business after they have obtained the license by paying the amount of the first ordinance. which authorizes them to operate wagons in their business, has been recently and definitely settled in the case of City of Newport v. Fitzer, 131 Ky. 541, 115 S. W. 742 [21 L. R. A. (N. S.) 279], This opinion was rendered by the Court of Appeals January 22, 1909, and puts the question beyond discussion.” The chancellor having held the $5 tax invalid, because not uniform in its application, and the $3 tax' invalid, because it imposed double taxation, and having rendered a judgment for a lump sum, we were unable to determine from the judgment what particular items were intended to be covered thereby. This made it necessary to pass upon the correctness of his ruling as to the validity of each ordinance.
In the opinion, plaintiffs were authorized to recover such sums as were paid them to the city under the $5 ordinance during the five years next immediately preceding the institution of their suit. It is agreed by opposing counsel that such fees amount to $3,326, and the chancellor will enter judgment for this amount, with interest from the dates of payment.